                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

HERBERT LEE CAMPBELL,                     )
                                          )
                    Petitioner,           )                  8:19CV515
                                          )
             v.                           )
                                          )
SCOTT R. FRAKES, and TODD                 )      MEMORANDUM AND ORDER
WASMER,                                   )
                                          )
                    Respondents.          )
                                          )


       This matter is before the court on initial review of Mr. Campbell’s Petition for
Writ of Habeas Corpus ("petition") filed pursuant to the 28 U.S.C. § 2241. (Filing No.
1.) For the reasons discussed below, I will dismiss the petition with prejudice.1

                                     Background

      Campbell is a frequent filer who will not take “no” for an answer. He has
previously filed numerous habeas actions in this court to challenge his convictions and
sentences. See Case No. 4:02CV3273 (dismissed without prejudice on January 23,
2003, for failure to exhaust state court remedies); Case 4:04CV3226 (dismissed
without prejudice on July 12, 2004, for failure to exhaust state court remedies); Case
No. 4:05CV3081 (dismissed with prejudice on November 2, 2005); Case No.
4:08CV3092 (dismissed without prejudice on November 3, 2009, as successive

      1
         Rule 4 of the Rules Governing Habeas Corpus Cases Under Section 2254
provides, "If it plainly appears from the petition and any attached exhibits that the
petitioner is not entitled to relief in the district court, the judge must dismiss the
petition and direct the clerk to notify the petitioner." Rule 1(b) of the Rules Governing
Habeas Corpus Cases Under Section 2254 permits the court to apply Rule 4 to a §
2241 petition.
petition); Case No. 8:09CV252 (dismissed without prejudice on February 25, 2010,
as successive petition); Case No. 4:10CV3054 (dismissed without prejudice on April
28, 2010, as successive petition); Case No. 4:12CV3174 (petition for writ of
mandamus construed as successive petition for writ of habeas corpus and dismissed
without prejudice on October 2, 2012); Case No. 4:13CV3102 (dismissed without
prejudice on June 3, 2013, as successive petition); Case No. 4:13CV3164 (dismissed
without prejudice on September 24, 2013, as successive petition); Case No.
4:13CV3217 (dismissed without prejudice on April 8, 2014, as successive petition);
and Case No. 4:15CV3110 (dismissed without prejudice on March 2, 2016, as
successive petition).

       Now, he files this § 2241 petition in the face of a my denial several months ago
of his petition for a writ of mandamus asserting the same grounds he asserts here. See
Case No. 8:19CV273 (dismissed without prejudice for lack of jurisdiction and failure
to state a claim on July 15, 2019). He simply won’t give up his frivolous suits. Here,
as he did in the mandamus action, his complains that his sentencing judge did not
enter a formal written document called a “Judgment” before sentencing and therefore
he is entitled to be released. I aware from an examination of our own records that
Judge Burns, the presiding state district judge, orally pronounced Campbell guilty of
all eight counts for which he was sentenced. (See Filing No. 1 at CM/ECF p. 24, Case
No. 4:12CV3174 (partial transcript from State v. Campbell, No. CR01-288, District
Court of Lancaster County, Nebraska, filed by Campbell as attachment to his
petition).) And, Campbell does not deny that the judge later entered a written
sentencing order that was in part expressed as a “judgment . . . .” (See Filing No. 1 at
CM/ECF pp. 8-10, Case No. 8:19CV273).

                                       Analysis

      There are so many reasons why this petition must be dismissed that it boggles
the mind. Example 1: This case is based upon a successive petition for which no

                                           2
permission to file the same has been granted by the Court of Appeals as required
28U.S.C. § 2244(b). Example 2: It is not the function of the federal courts to deal with
questions of state law and this petition raises only a state law question about form. See,
e.g., Evenstad v. Carlson, 470 F.3d 777, (8th Cir. 2006) (federal habeas corpus relief
does not lie for errors of state law, and it is not the province of a federal habeas court
to reexamine state-court determinations on state-law questions). I could go on to
discuss other reasons, but that would be a waste of time.

                            No Certificate of Appealability

        Although Petitioner sought relief under 28 U.S.C. § 2241, he must obtain a
certificate of appealability if he wishes to appeal. See 28 U.S.C. § 2253; Fed. R. App.
P. 22(b)(1); Rule 1(b) and Rule 11(a) of the Rules Governing Section 2254 Cases in
the United States District Courts. See also Hoffler v. Bezi, 726 F.3d 144, 153 (2d Cir.
2013) (collecting cases of courts that ruled a state prisoner who petitions for habeas
relief under 28 U.S.C. § 2241 must obtain a certificate of appealability).The standards
for certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-485 (2000). I have applied the appropriate standard and determined that Petitioner
is not entitled to a certificate of appealability.

      IT IS ORDERED that the petition for writ of habeas corpus under § 2241 is
dismissed with prejudice. No certificate of appealability has been or will be issued.
Judgment will be entered by separate document

      DATED this 27th day of November, 2019.

                                         BY THE COURT:

                                         Senior United States District Judge

                                            3
